 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                   Case No. 1:19-cv-00067-SAB

12                  Plaintiff,                            ORDER GRANTING MOTION FOR
                                                          EXTENSION OF TIME TO FILE OPENING
13           v.                                           BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 15)

15                  Defendant.

16

17          Plaintiff Michael T. Torres (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act. On September 2, 2019,
20 Plaintiff filed a motion for an extension of time to file his opening brief, requesting the deadline

21 be extended thirty (30) days.       (ECF No. 15.)       On September 3, 2019, the Court ordered

22 Defendant to either file an opposition to the motion for an extension of time or a statement of

23 non-opposition. (ECF No. 16.) The deadline for Defendant to file an opposition or statement of

24 non-opposition has passed. Given Defendant has failed to file any opposition to the motion for

25 an extension of time, the Court shall grant Plaintiff’s motion.

26 ///
27 ///

28 ///


                                                      1
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s opening brief shall be filed on or before October 4, 2019;

 3          2.      Defendant’s response shall be filed on or before November 4, 2019; and

 4          3.      Plaintiff’s reply, if any, shall be filed on or before November 19, 2019.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        September 12, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
